         Case: 3:20-cv-00089-JMV Doc #: 25 Filed: 01/04/21 1 of 2 PageID #: 899




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION



KALINDA JENKINS                                                                             PLAINTIFF

v.                                                           CIVIL ACTION NO.: 3:20-cv-89-JMV

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY                                                                        DEFENDANT



     ORDER GRANTING UNOPPOSED MOTION TO REVERSE AND REMAND


        Before the Court is the Commissioner’s motion [23] for voluntary remand of this case. For

good cause shown, the motion is GRANTED, and the unfavorable decision denying Plaintiff’s

claim for Title II Disability Insurance Benefits and Title XVI supplemental security income

benefits is REVERSED and REMANDED for further action by the Commissioner of the Social

Security Administration pursuant to the fourth sentence of 42 U.S.C. § 405(g) and Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

        IT IS, FURTHER, ORDERED AND ADJUDGED that on remand the Administrative

Law Judge’s new decision shall contain a finding of fact addressing the plaintiff’s ability to

maintain employment pursuant to Singletary v. Bowen, 798 F.2d 818, 822 (5th Cir. 1986).

Consultative psychologist Pamela Buck, Ph.D., examined the plaintiff on April 4, 2018 and noted that

plaintiff “has had multiple work failures and difficulty getting along with others,” and opined that “she is

not likely to consistently maintain employment,” raising a factual question that was not addressed in the

earlier hearing decision (Tr. 616). The Administrative Law Judge’s new decision will further assess

the persuasive value of Dr. Buck’s medical source opinion regarding the claimant’s ability to

maintain employment over time, as well as the supportability and/or consistency with the record
        Case: 3:20-cv-00089-JMV Doc #: 25 Filed: 01/04/21 2 of 2 PageID #: 900




regarding all of the medical source opinions of record.

       SO ORDERED this 4th day of January, 2021.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE


PREPARED BY AND AGREED TO:

/s/ J. Luke Benedict
J. Luke Benedict - MS BAR #102992
Assistant United States Attorney
Northern District of Mississippi
Ethridge Professional Building
900 Jefferson Avenue
Oxford, MS 38655-3608
Telephone: (662) 234-3351
E-Mail: luke.benedict@usdoj.gov
Attorney for Andrew Saul, Commissioner of the
Social Security Administration

AGREED TO:

/s/ Leanna Reynolds (with permission)
Leanna Reynolds – MS BAR #104947
Thomas U. Reynolds Law Firm
P.O. Drawer 280
Charleston, MS 38921
Telephone: (662) 647-3203
E-Mail: reynoldsleanna@gmail.com
Attorney for Plaintiff




                                               -2-
